


109 HR 5979 IH: To prevent abusive practices by pharmaceutical benefit

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5979
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Boozman
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prevent abusive practices by pharmaceutical benefit
		  managers (PBMs).
	
	
		1.Short titleThis Act may be cited as the
			 Pharmaceutical Benefit Manager Abuse Prevention Act of
			 2006.
		2.Preventing
			 abusive practices by pharmaceutical benefit managers
			(a)In
			 generalA pharmaceutical benefit manager shall not engage in any
			 of the following practices:
				(1)Prohibiting
			 self-referralsThe manager shall not refer a patient to a
			 pharmacy or other dispenser of pharmaceuticals that is owned or affiliated with
			 the manager.
				(2)Informed consent
			 in switching authorizationThe manager shall not change the
			 authorization for a patient of a drug to another drug without the patient’s
			 express consent and without informing the patient of the financial consequences
			 of effecting (or not effecting) such change.
				(b)Requiring
			 transparencyEach pharmaceutical benefit manager shall publicly
			 disclose, in a manner specified by the Secretary of Health and Human Services,
			 any kickbacks or other financial incentives or relationship that exist between
			 the manager and any pharmaceutical manufacturer (or agent or such a
			 manufacturer).
			(c)EnforcementThe Secretary of Health and Human Services
			 may issue such civil penalties for a violation of subsection (a), or a failure
			 to meet the requirement of subsection (b), as the Secretary of Health and Human
			 Services determines necessary.
			(d)Effective
			 dateThis section shall take effect on the first day of the first
			 month beginning after the date of the enactment of this Act.
			
